Citation Nr: 1421114	
Decision Date: 05/09/14    Archive Date: 05/21/14

DOCKET NO.  08-11 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to initial ratings in excess of 10 percent prior to April 5, 2012, and in excess of 30 percent thereafter for irritable bowel syndrome (IBS) (previously characterized as diarrhea as due to undiagnosed illness).  

2.  Entitlement to initial ratings in excess of 10 percent prior to April 5, 2012, and in excess of 30 percent thereafter for migraine headaches (previously characterized as headaches as due to undiagnosed illness).  

3.  Entitlement to service connection for kidney disability, to include as due to undiagnosed illness or medically unexplained chronic multisymptom illness. 

4.  Entitlement to service connection for a bilateral knee disability, to include as due to undiagnosed illness or medically unexplained chronic multisymptom illness or as secondary to posttraumatic stress disorder (PTSD).

5.  Entitlement to service connection for a bilateral shoulder disability, to include as due to undiagnosed illness or medically unexplained chronic multisymptom illness or as secondary to PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from October 1989 to March 1990 and from December 1990 to July 1991.  His military personnel records show that he was deployed in the Southwest Asian theater of operations from January 1991 to June 1991. 

This appeal comes before the Board of Veterans' Appeals (Board) from September 2006 and January 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The record before the Board consists of the Veteran's paper claims files and electronic records within Virtual VA and the Veterans Benefits Management System.  
 
The issues of entitlement to service connection for bilateral knee disability and bilateral shoulder disability are addressed in the REMAND that follows the ORDER section of this decision.



FINDINGS OF FACT

1.  For the period from October 13, 2005, through April 4, 2012, the Veteran's migraine headaches more nearly approximated characteristic prostrating attacks averaging one in two months over the last several months, than characteristic prostrating attacks occurring on average once a month over the last several months.  

2.  For the period beginning April 5, 2012, the Veteran's migraine headaches have more nearly approximate characteristic prostrating attacks occurring on average once a month over the last several months, than very frequent and completely prostrating and prolonged attacks producing severe economic inadaptability.  

3.  For the period from October 13, 2005, through April 4, 2012, the Veteran's IBS more nearly approximated moderate IBS productive of frequent episodes of bowel disturbance, with abdominal distress, than severe IBS productive of diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.

4.  A kidney disability has not been present at any time during the pendency of the claim.  


CONCLUSIONS OF LAW

1.  For the rating period from October 13, 2005, through April 4, 2012, the criteria for a disability rating greater than 10 percent for migraine headaches have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8100 (2013).

2.  For the rating period beginning April 5, 2012, the criteria for a disability rating greater than 30 percent for migraine headaches have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8100 (2013).

3.  For the rating period from October 13, 2005, through April 4, 2012, the criteria for a disability rating greater than 10 percent for IBS have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 7319 (2013).

4.  For the rating period beginning April 5, 2013, the criteria for a disability rating greater than 30 percent for IBS have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7319 (2013); Thun v. Peake, 22 Vet. App. 111, 115 (2008).

5.  A kidney disability was not incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. 

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119   (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided with all required notice in a letters mailed in December 2005, February 2006, and August 2006, prior to the initial adjudications of the claims.

The record also reflects that VA has obtained the Veteran's private and VA treatment records.  

VA examinations were also provided to address the degree of severity of the Veteran's migraine headaches and IBS, and to determine the nature and etiology of any kidney disability.  

The reports of the April 2012 examinations reflect that the examiners reviewed the Veteran's pertinent history, examined the Veteran, provided all information required to rate the migraines and IBS, and supported the conclusions reached.  The Board has found the examination reports to be adequate for adjudication purposes.  Neither the Veteran nor his representative has contended that they are not.

The requirements of the Board's February 2012 remand have been substantially fulfilled, including by the originating agency obtaining pertinent treatment records, and obtaining appropriate examinations addressing medical issues underlying the appealed claims.  

Neither the Veteran nor his representative has identified any other evidence that could be obtained to substantiate the claims.  The Board is also unaware of any such evidence.  Therefore, the Board is satisfied that VA has complied with its duty to assist the Veteran in the development of the facts pertinent to the claims.

Burdon of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53   (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519   (1996), citing Gilbert, 1 Vet. App. at 54.

Initial Rating Claims

General Legal Criteria

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2013). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The evaluation of the same disability under various diagnoses is to be avoided. 38 C.F.R. § 4.14 (2013).  38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262   (1994). 

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Analysis

In accordance with 38 C.F.R. §§ 4.1 , 4.2 (2013) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected migraine headaches and IBS.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to either disability.  

A.  Migraine Headaches

By way of background, the Veteran was granted service connection and a 10 percent rating for migraines, effective October 13, 2005, in a January 2008 rating decision.  By an August 2013 rating decision, the disability rating was increased to 30 percent, effective April 5, 2012, the date of the most recent VA examination evaluating the migraine headaches.  

The Veteran's service-connected headaches are rated under 38 C.F.R. § 4.124a , Diagnostic Code 8100, for migraine headaches.  The maximum schedular disability rating of 50 percent is warranted for migraine headaches with very frequent and completely prostrating and prolonged attacks productive of severe economic inadaptability.  A 30 percent disability rating is warranted for migraine headaches with characteristic prostrating attacks occurring on an average once a month over the last several months.  A 10 percent disability rating is warranted for migraine headaches with characteristic prostrating attacks averaging one in two months over the last several months.  A noncompensable disability rating is warranted for migraine headaches with less frequent attacks.

The rating criteria do not define "prostrating," nor has the Court. Cf. Fenderson v. West, 12 Vet. App. 119   (1999) (in which the Court quotes Diagnostic Code 8100 verbatim but does not address what constitutes a prostrating attack.).  By way of reference, the Board notes that according to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE EDITION (1986), p. 1080, "prostration" is defined as "utter physical exhaustion or helplessness." A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th Ed. 1994), in which "prostration" is defined as "extreme exhaustion or powerlessness."

At a July 2006 VA neurological examination addressing the Veteran's headaches, the Veteran reported having headaches for approximately the past five years, with a frequency of three to four times per month and lasting three days each.  He described them as a sharp, steady pain, at times associated with nausea, without known aggravation, but relieved at times by resting.  He also reported increased severity of the headaches.  The Veteran reported that he worked as a firefighter but he had not missed any work due to the headaches.  He also did not seek medical attention for them.  The examiner did not find neurological dysfunction upon examination, but did diagnose migraine headaches.  

In November 2007 the Veteran was afforded another VA neurological examination addressing the headaches.  The Veteran complained of headaches that had begun in 1991, that recurred three to four times weekly, and that he characterized as throbbing pain, usually on the left side.  The Veteran reported that he worked as an emergency medical technician (EMT), but asserted that he primarily sits around at work.  Neurological examination of the Veteran was negative for pathology.  The examiner assessed left-sided headaches for the past 16 to 17 years.  

In a VA Form 9 submitted in March 2009, the Veteran asserted that he took prescription medication for his migraines but still had migraines three to four times per week, with each lasting "up to three days."

In a statement in support of claim submitted in March 2012, the Veteran asserted, "Now I have migraines more than 3 to 4 times or more in a week times (sic) and been a[n] ongoing problem since 1991[.]  [A]s stated [i]n my file[,] th[ese] migraines are very regular and bad and long lasting making it where I can't leave the house or I have [to] lay in bed and rest [before] I can continue on a daily bas[i]s from the migraine."  He went on to assert that he was entitled to a 30 percent rating because "it affects my daily life and activity."

An April 2012 VA examiner noted that the Veteran reported having headaches three to four times weekly, manifested by pulsating or throbbing pain, localized pain on one side, nausea, light sensitivity, and vision changes.  They were reportedly severe and lasting three to four hours each, with most requiring him to lie down in a dark room.  Neurological examination findings were normal.  An MRI of the cervical spine in March 2011 without contrast was noted to be normal without compression fractures, with normal signal from vertebral bodies and the spinal cord.  

The Veteran reportedly worked as an EMT and could lie down between calls, though he reported calling in sick several times in the past year.  

The April 2012 examiner noted that the claims file revealed no diagnosis of migraine and no maintenance medication for headaches.  The examiner further noted that upon initiating treatment with VA in September 2006 at the first two visits he complained of headaches, roughly coincident with his filing his claims, but not thereafter.  Additionally, the examiner observed the absence of a record of ongoing self-reported headaches since service.  While the Veteran did report headaches at a physical exam in 1991, he had not on any continuing basis since then.  Last, the April 2012 examiner noted the potential contradiction between the Veteran's report of frequent and intense headaches, and his report of being able to continue working with little time lost.  

A higher disability evaluation for migraines is not warranted because the evidence fails to show that the headaches more nearly approximate the severe, very frequent, completely prostrating and prolonged attacks producing severe economic inadaptability required for the higher rating.  Such a severity of migraine headaches is not shown in this case, because even while the Veteran has asserted severe headaches three to four times weekly each lasting three to four hours and requiring him to lie down in a dark room, the April 2012 VA examiner reasonably observed that a severe level of migraine headaches was not present based on the Veteran denying significant interference with employment or lost work due to his headaches.  The Board finds that the balance of the evidence supports this conclusion, and the weight of the evidence is thus to the effect that the Veteran's migraine headaches for the interval beginning April 5, 2012, more nearly approximate disability manifested by characteristic prostrating attacks occurring on an average once a month over the last several months, than disability manifested by very frequent and completely prostrating and prolonged attacks productive of severe economic inadaptability.  

The Board finds the conclusion of the VA examiner that the Veteran's self-reported history of migraine symptoms is incompatible with his self-reported work history, is quite credible as supported by medical findings, review of past records, and logical inference.   

Similarly, absent significant work interference or missed work, the Board finds that for the period prior to April 5, 2012, the weight of the evidence, including as supported by lay and medical evidence including VA examination findings and conclusions, more nearly approximates headaches with characteristic prostrating attacks averaging one in two months over the last several months, than it does characteristic prostrating attacks occurring on an average once a month over the last several months.  

Because the preponderance of the evidence is against the claim, the benefit of doubt doctrine does not apply.  


B.  IBS

The Veteran was granted service connection and a 10 percent rating, effective October 13, 2005, in a January 2008 rating decision.  By an August 2013 rating decision, the rating was increased to 30 percent disabling, effective April 5, 2012, the date of the most recent VA examination evaluating IBS.  

There are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition. Consequently, certain coexisting diseases in this area do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding as outlined in 38 C.F.R. § 4.14.  38 C.F.R. § 4.113.

Ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348 inclusive will not be combined with each other. A single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114.

Currently the Veteran's IBS is rated under 38 C.F.R. § 4.114, Diagnostic Code 7319, which provides that a maximum disability rating of 30 percent is warranted for severe IBS productive of diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.  A 10 percent rating is warranted for moderate IBS productive of frequent episodes of bowel disturbance, with abdominal distress.  A noncompensable rating is warranted for mild IBS productive of disturbances of bowel function with occasional episodes of abdominal distress.

At a VA general examination in July 2006, the Veteran reported having watery stools as frequently as once per week, lasting up to a day, having four or five bowel movements per episode.  This was sometimes accompanied by cramping abdominal discomfort.  He treated the condition with Pepto Bismol with some relief.  He reported having the condition for a number of years but never seeking medical attention for it.  He also reported rarely having constipation.  He denied significant weight change or other abdominal history.  Physical examination was without notable disease findings.  The examiner assessed IBS, diarrhea predominant, with residuals.  

Subsequent VA treatment records reflect some weight gain or obesity, as well as a diagnosed sliding hiatal hernia.  

At a VA gastrointestinal examination in November 2007, the Veteran reported having symptoms including watery diarrhea preceded by some cramping abdominal discomfort, usually manifested as three to four such stools in the morning.  He stated that Pepto Bismol helped.  He reported having these episodes three to four times per week, without associated severe pain.  He provided a history of the condition starting with his return from Saudi Arabia in 1991, but becoming more frequent subsequently.  No weight gain or loss, nausea or vomiting, malnutrition, or anemia was noted.  The examiner assessed intermittent, mild diarrhea.  

At a VA IBS examination in April 2012, the Veteran reported having ongoing difficulties with diarrhea three to four times per week and constipation two to three times per week.  He reported being helped a little by a stool softener.  The Veteran also reportedly had anemia and sweating.  The Veteran endorsed exacerbating episodes consisting of breaking out in a sweat, feeling cramping and bubbling, followed by onset of diarrhea.  He reported experiencing seven or more such exacerbations in the past twelve months.  However, the Veteran denied associated weight loss or associated malnutrition, complications, or other health effects.  

April 2012 physical examination and imaging studies were unremarkable with the exception of a small sliding-type hiatal hernia upon upper gastrointestinal examination.  The examiner noted that while the Veteran's diarrhea and bowel condition may be uncomfortable, it was not impairing his ability to work and had not resulted in his missing work.  

The Veteran has already been assigned the maximum schedular 30 percent for his IBS effective from the April 5, 2012, date of the most recent VA examination.  However, while symptoms supporting the presence of IBS as described at that examination were for the year prior to that examination, those symptoms did not support a 30 percent evaluation for that prior year interval.  While the Veteran complained of abdominal distress and associated symptoms multiple times weekly, this was not reported by the Veteran to result in lost work or work impairment.  Thus, the Veteran's actual symptoms of disability are not reflective of more or less constant abdominal distress as would support a 30 percent evaluation, since this level and frequency of distress would result in lost work or at minimum some significant work impairment.  The record reflects that the Veteran works as an EMT, a physically demanding field not generally compatible with being in more or less constant abdominal distress, and hence significant work interference would be expected for that level of impairment.  

In a March 2012 submitted statement, the Veteran asserts, "I have and is in my file that this problem is 3 to 4 times and more a week with severe diarrhea and at times constipation with more constant abdominal distress, which I have to take med[ications] for both diarrhea and constipation and cramping [....]"  He then characterized these episodes as both "everyday events" and "life changing."

Prior examination, and prior and subsequent treatment records are consistent with the findings and conclusions of the April 2012 examiner, to the effect that more than moderate symptoms do not appear to be supported by medical findings or treated symptoms of the Veteran's IBS.  As, for example, upon a March 2013 VA treatment the Veteran complained of abdominal pain, constipation, and usually having loose stools, but reported receiving assistance from stool softeners.  A significantly debilitating level of gastrointestinal disability was not then asserted, as it generally was not in VA treatment records over the course of claim.  Accordingly, the Board finds the preponderance of the evidence against a 30 percent evaluation for IBS for the period prior to April 5, 2012, with the Veteran's severity of IBS more nearly approximating moderate IBS and frequent episodes of bowel disturbance and abdominal distress, than severe IBS productive of diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.  The weight of the evidence thus more nearly approximates the criteria for a 10 percent evaluation than that for a 30 percent evaluation for the period prior to April 5, 2012.  

The Board has considered the Veteran's statements, and he is competent to address his symptoms of disability.  However, the Board finds the preponderance of the evidence establishes that the disability more nearly approximated the criteria for a 10 percent than a 30 percent evaluation prior to April 5, 2012.  

C.  Other Considerations

The Board has considered whether this case should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability. If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

As explained above, the manifestations of the Veteran's migraine headaches and IBS are contemplated by the schedular criteria.  Therefore, referral of these claims for extra-schedular consideration is not in order.  

The Board has also considered whether a claim of entitlement to a total rating based on unemployability (TDIU) due to the service-connected migraine headaches and/or IBS has been raised.  However, the Veteran has reported little or no interference with work or missed work attributable to either migraine headaches or IBS.  He reports being currently employed as an EMT, and has not submitted evidence of unemployability.  Hence, neither a formal nor informal claim for TDIU based on these disabilities has been raised.  


Service Connection for Kidney Disability

Legal Criteria

Service connection may be granted for a disability resulting from injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013). 

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests nephritis or calculi of the kidney to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

With a number of exceptions, VA will pay compensation to a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that (1) became manifest during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016; and (2) by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317(a)(1) .

A "qualifying chronic disability" means a chronic disability resulting from any of the following (or any combination of the following): (A) an undiagnosed illness; (B) the following medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms: (1) chronic fatigue syndrome; (2) fibromyalgia; (3) irritable bowel syndrome; or (4) any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness; or (C) any diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. 1117(d)  
warrants a presumption of service-connection.  38 C.F.R. § 3.317(a)(2)(i) .

"Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability ... in the absence of a proof of present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Analysis

August 2005 kidney lab studies performed at Camp Lejeune showed a creatinine level of 1.4, indicated as elevated, with normal listed as from 06. to 1.3 milligrams per deciliter (mg/dL).  These studies also showed a mildly decreased glomerular filtration rate (GFR) of 69, with normal listed as 90 or more cubic centimeters per minute (cc/min).  However, this was noted to be only an estimated GFR.  

In January 2008, it was noted that the Veteran's creatinine was elevated at 1.6, but an ultrasound of the gallbladder and kidney was normal.  

On an April 2012 VA examination of the Veteran for kidney disease, it was noted that in 2006 medical providers began stating that the Veteran's kidneys were not working properly.  There were no identified symptoms other than the Veteran feeling exhausted if he tried to exercise.  The Veteran was not taking any continuous medication for the condition.  Proteinuria was not present.  Kidney ultrasound was morphologically normal.  The examiner observed that while the Veteran's creatinine was 1.4 and his GFR was 69, the Veteran was asymptomatic and without other abnormalities.  While the Veteran reported urinary frequency and nocturia, this was linked to an enlarged prostate.  The examiner further noted that the Veteran did not meet criteria for chronic renal insufficiency.  The  examiner on these bases concluded that the Veteran did not have a kidney disability.

The Veteran's representative has asserted that the Veteran's kidney condition was due to medication taken for his migraine headaches.  The April 2012 VA examiner did note that the Veteran reported that he had to adjust his taking Tylenol or Advil for his headaches, due to his kidneys.  However, having to adjust the taking of medication for kidney precaution is not the same as concluding that kidney disease is present due to medications taken for migraine headaches.  

While the cause of the Veteran's elevated creatinine was not known, the examiner noted that the Veteran's ethnicity was a factor.  The examiner further noted that elevated creatinine is "not reflective of chronic multisymptom illness."  

The Board finds the April 2012 VA examiner's opinions regarding kidney disease to be competent, credible, and properly supported.  The Board accordingly finds the April 2012 findings and opinions to be entitled to substantial weight in the Board's adjudication.  

Based on the well-supported April 2012 VA findings and opinions consistent with prior examination and treatment records, the Board finds the preponderance of the evidence is against the presence of a kidney disability at any time during the claim period.  Therefore, service connection is not warranted for this claimed disability.

While the Board has considered the Veteran's self-reported history of symptoms of disability and prior medical findings, the Veteran is not competent to address the appropriate diagnosis to be assigned to presenting symptoms.  


							(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to higher initial ratings for IBS is denied.  

Entitlement to higher initial ratings for migraine headaches is denied.

Entitlement to service connection for kidney disability is denied. 


REMAND

In an Informal Hearing Presentation dated in February 2014, the Veteran's representative asserts that "PTSD is known to make arthritis worse." The representative referenced clinical treatment guidelines in support of the contention.  
In light of this information, the Board has determined that the Veteran should be afforded a VA examination addressing whether his claimed knee and shoulder disabilities were caused or aggravated by his service-connected psychiatric disability.  

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC) in Washington, D.C. for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's bilateral shoulder and knee claims.

2.  Then, the Veteran should be afforded a VA examination by a physician with sufficient expertise to determine whether the Veteran's shoulder and knee disabilities are etiologically related to his service-connected psychiatric disability.  The claims files and any pertinent evidence in the electronic records that is not included in the claims files must be made available to and reviewed by the physician.

Following the examination of the Veteran and a review of his pertinent history, for each identified disability of the shoulders and knees, the examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder was caused or permanently worsened by the Veteran's service-connected psychiatric disability.  In rendering the opinions, the examiner should also address clinical treatment guidelines as posted on the website www.ptsd.va.gov are contained within the VA/DoD Clinical Practice Guideline for Management of Post-Traumatic Stress, available at http://www.healthquality.va.gov/guidelines/MH/ptsd/.  The PDF of the full guide is contained at http://www.healthquality.va.gov/guidelines/MH/ptsd/cpg_PTSD-FULL-201011612.pdf.

The physician must provide the supporting rationale for all opinions expressed.  If the physician is unable to provide any required opinion, he or she should explain why the opinion cannot be provided.

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the Veteran's claims for service connection for bilateral shoulder and knee disabilities.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


